                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       June 30, 2021
                            UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

J.B. BLACK,                                     §
SPN # 01214826,                                 §
                                                §
          Plaintiff,                            §
VS.                                             § CIVIL ACTION NO. 4:21-1796
                                                §
IRON HORSE SECURITY &                           §
INVESTIGATIONS, LLC, et al.,                    §
                                                §
          Defendants.
                                   ORDER OF DISMISSAL

         Plaintiff J.B. Black, proceeding pro se, filed this civil action while incarcerated in

the Harris County Jail. Because Black is a prisoner and has not paid the filing fee, the

Court is required by the Prison Litigation Reform Act to screen this case to determine

whether the action is frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B). After reviewing the pleadings, the Court concludes that this

action must be DISMISSED for lack of subject matter jurisdiction. The Court’s reasons

are explained below.

I.       BACKGROUND

         Black is detained in the Harris County Jail. Publicly available online records

reflect that he is awaiting trial on forgery charges in Case No 1723527. See Jail Info,

Harris     County      Sheriff’s   Office,   available   at   https://www.harriscountyso.org

/jailinfo/HCSO_FindSomeoneInJail.aspx (last visited June 28, 2021). He brings suit for

breach of contract against two Defendants, Iron Horse Security & Investigations, LLC,


1/5
and Alan Steuart, and states that both Defendants have their principal place of business in

Harris County (Dkt. 1, at 1). Black alleges that he paid Defendants $8,500 in 2019 to

investigate and prepare his defense in a recent criminal action against him for insurance

fraud.    He alleges that Defendants failed to produce any receipts, work product or

investigative reports regarding his case. He further alleges that he has suffered damages

for harms including humiliation, embarrassment, loss of wages, false incarceration,

emotional distress, and mental anguish (id. at 2).

         Black executed his complaint on May 19, 2021, and it was docketed with the

Court on May 24, 2021.1

II.      LEGAL STANDARDS

         A court must dismiss an action at any time if it determines that it lacks subject

matter jurisdiction. FED. R. CIV. P. 12(h)(3). “A case is properly dismissed for lack of

subject-matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the case.” Smith v. Regional Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014)

(quoting Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005)). Dismissal for

lack of subject matter jurisdiction is warranted only if it appears certain that the plaintiff

cannot prove a plausible set of facts that establish jurisdiction. Venable v. La. Workers’


1
         Before executing his complaint in this suit, courts in this judicial district had assigned
Black two “strikes” under 28 U.S.C. § 1915(g) for filing civil actions that are frivolous,
malicious, or fail to state a claim upon which relief can be granted. See Black v. Burdette, Civil
Action No. 4:20-0928 (S.D. Tex. Mar. 21, 2020) (dismissing suit as frivolous and assigning
strike); Black v. Powell, Civil Action No. 4:20-1985 (S.D. Tex. Dec. 7, 2020) (dismissing suit for
failure to state a claim and assigning strike). The day after he executed his complaint in this
case, another court assigned Black his third “strike” under § 1915(g). See Black v. De La Torre,
Civil Action No. 4:20-1604 (S.D. Tex. May 20, 2021) (dismissing all claims for failure to state a
claim upon which relief may be granted and as frivolous and assigning strike).


2/5
Comp. Corp., 740 F.3d 937, 941 (5th Cir. 2013). The Court must “take the well-pled

factual allegations of the complaint as true and view them in the light most favorable to

the plaintiff.” In re Mirant Corp, 675 F.3d 530, 533 (5th Cir. 2012).

       In reviewing the pleadings, the Court is mindful of the fact that the plaintiff

proceeds pro se. Complaints filed by pro se litigants are entitled to a liberal construction

and, “however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff

must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see Patrick v. Wal-Mart, Inc., 681 F.3d

614, 617 (5th Cir. 2012). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted). Additionally, regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); Geiger v. Jowers, 404 F.3d 371, 373 (5th

Cir. 2005).

III.   DISCUSSION

       “Federal courts are courts of limited jurisdiction.” Settlement Funding, L.L.C. v.

Rapid Settlements, Ltd., 851 F.3d 530, 537 (5th Cir. 2017) (internal citation and quotation

marks omitted). One basis for subject matter jurisdiction in a federal district court is

“federal question” jurisdiction over cases “arising under the Constitution, laws, or treaties


3/5
of the United States.” See 28 U.S.C. § 1331. In this suit, Black brings a claim for breach

of contract, which is a claim based on Texas law. There is no federal question on the face

of Black’s pleadings that can serve as the basis for jurisdiction in this Court.         See

Settlement Funding, 851 F.3d at 534.

       A second basis for subject matter jurisdiction is “diversity jurisdiction,” which

requires an amount in controversy exceeding $75,000.00, exclusive of interest and costs,

and complete diversity of citizenship between the parties. See 28 U.S.C. § 1332; Vantage

Drilling Co. v. Hsin-Chi Su, 741 F.3d 535, 537 (5th Cir. 2014). Black states that he is a

resident of Harris County and that both Defendants have their principal place of business

in Harris County. Therefore, the pleadings indicate the absence of complete diversity

between the parties, and this Court may not exercise diversity jurisdiction. See Alviar v.

Lillard,    854   F.3d   286,   289    (5th   Cir.   2017)   (“for   diversity   jurisdiction

to exist under 28 U.S.C. § 1332, all persons on one side of the controversy must be

citizens of different states than all persons on the other side”) (citation, alteration, and

internal quotation marks omitted).

       Because no basis for subject matter jurisdiction is apparent from the pleadings,

dismissal is required under Federal Rule of Civil Procedure 12(h)(3).

IV.    CONCLUSION

       The Court now ORDERS as follows:

       1.     This civil action is DISMISSED for lack of subject matter jurisdiction

              without prejudice to Black’s substantive claims.

       2.     All pending motions, if any, are DENIED as moot.


4/5
      3.    The Clerk is INSTRUCTED to provide a copy of this Order to the plaintiff

            and to the Manager of the Three-Strikes List for the Southern District of

            Texas at Three_Strikes@txs.uscourts.gov.

      SIGNED at Houston, Texas, this 30th day of June, 2021.


                                          ___________________________________
                                          GEORGE C. HANKS, JR.
                                          UNITED STATES DISTRICT JUDGE




5/5
